Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Warner on 1/25/21.

The application has been amended as follows: 

21. (Currently Amended) A filter housing for a filter as you pour water filtration system, comprising:
a frame having,
a body extending axially between a first end and a second end, the body
including,
a plurality of axial support members that axially extend between the first
and second ends;

wherein the plurality of axial support members and the one or more circumferential support members define a plurality of openings in a side wall of the body in fluid communication with a channel disposed within the body and an axial slot extending through the body and between the first and second ends in fluid communication with the channel disposed within the body;
a first cap attached to the first end of the body and a second cap attached to the second end of the body, the first cap having a first flange with a first inner surface and a first outer surface with a first circumferential outer edge therebetween having a first diameter, the second cap having a second inner surface and a second outer surface with a second circumferential outer edge therebetween;
an activated carbon textile filter media extending from a first end to a second end, the activated carbon textile filter media wrapped around the body and the-first and second ends of the activated carbon textile filter media positioned in the axial slot; and
a casing at least partially surrounding the frame and the activated carbon textile filter media, wherein the casing defines one or more openings for passage of water through the casing, the activated carbon textile filter media, the axial slot 
the casing having a first end engaging the first inner surface of the first cap and extending radially out to the first circumferential outer edge;

wherein the activated carbon textile filter media substantially precludes passage of unfiltered water through the axial slot and the plurality of openings in the body.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s filing of a terminal disclaimer has overcome the previous double patenting rejection.
In the after final amendment filed 1/18/21 applicant amended independent claims 1, 14 and 21 to each recite a slot in fluid communication with the channel of the body. The closest prior art to Gebert ‘506 teaches a slot in the body but does not teach the slot being in fluid communication with the cavity of the body nor would it have been obvious to provide such a structure in the body of Gebert in combination with the other claimed limitations of the apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778